IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   April 2, 2009
                                 No. 08-60390
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

ALEX TITO BENITEZ, also known as Alex Tito Benitez Pineda

                                            Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A94 366 262


Before HIGGINBOTHAM, BARKSDALE and ELROD, Circuit Judges.
PER CURIAM:*
      Alex Tito Benitez, a native and citizen of El Salvador, has petitioned this
court for review of the Board of Immigration Appeals’ (BIA’s) order rejecting, as
untimely, his appeal of the immigration judge’s removal decision. He argues
that the BIA erred by declining to accept “jurisdiction by certification,” of his
untimely appeal, as provided in 8 C.F.R. § 1003.1(c). The Respondent argues
that this court lacks jurisdiction to review the decision of the BIA because it was



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-60390

purely discretionary and this court has no legal standard by which to review the
ruling.
      We do not decide the jurisdictional issue presented herein because even
assuming that jurisdiction exists, Benitez has not adequately briefed his
argument that the BIA erred in finding no extraordinary circumstances
warranting an untimely appeal.        Accordingly, the argument is deemed
abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      PETITION DENIED.




                                       2